DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11044297 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
3.	Applicant's arguments, filed on 09/14/2022 has been entered and carefully considered. Claims 1-23 have been examined and rejected.
 
Response to Amendment and Arguments
Applicant’s arguments filed on 09/14/2022 with respect to art rejections of claims 1-23 have been considered but to be not persuasive.

 Applicant simply assert that none of the prior art individually or in combination teaches subject matter of claim 1, without providing any explanation supporting applicant assertion.  The examiner disagree with the applicant’s assertion, and request applicant to reply in the future providing arguments with detailed reasoning why the applicant think the arts in combination do not teach the subject matter of claim 1. 
In relation to applicant’s argument, ”In particular, Begen and McCarthy, alone or in combination, do not disclose and do not point to the subject-matter of claim 1 that an apparatus comprises an interface for receiving media information, wherein the media information indicates a segment data rate for each of a plurality of media data segments and further indicates a quality value for each of the plurality of media data segments”, Begen teaches an encoder providing a content matrix organized directly or explicitly indicated by quality level where Metadata for each chunk comprises a quality level, and temporal duration and chunk average bitrate, processor 118 is further configured by the encoding logic 122 to segment each of the plural representations into chunks of different quality levels. Metadata  as an URL or identification of each chunk, chunk size, quality level, bitrate, time stamp information, for all chunks of a given quality level are listed in a manifest MFST 124 under a respective representation (Begen see paragraph 0026). As shown in fig. 1 and 2 origin server 114 receives the encoded chucks (stored in 212) with the manifest files 124 manifest 218 using interface 208, storage device 212 stores different representations of content in the form of chunks of different quality levels, For each of these different quality level chunks, a corresponding representation with associated metadata for each of the chunks is maintained in the manifest 218 stored in memory 204. (Begen see paragraphs 0033-0035). 
In relation to applicant’s argument, “McCarthy does not disclose to select a media data segment dependent on a segment data rate. McCarthy does not specify and does not relate to a segment data rate of a media data segment”, the examiner disagree. McCarthy teaches in relation to fig. 10 shows an enhanced Agile Streaming Server that manages the video quality and bit rate of both or either HTTP adaptive streaming distribution and multicast distribution receives and store the video fragments, chucks or segments as CHUNK1 to CHUNK N that are encoded in different rates RATE1 to RATE N, and specified with Video quality faction as quality information on the rows for each chuck with each rate, the selection process inspects media fragments and selects fragments that are compatible with the maximum bit rate allocation and compares the video-quality values to the maximum video-quality values and finds a fragment that has a video-quality factor less than or equal to the maximum video-quality values, the media fragments will then be sent to the client device by means of an adaptive streaming protocol or as unfragmented media via an Agile Adapter, depending on the capabilities of the client device and policy of the operator, also the detailed method is described in relation to fig. 13-15, as described in fig. 15, the encoder multi-rate and multi-format encoding, at block 1506 a fragmenter creates media segments or chunks consistent with one or more adaptive streaming protocols, at block 1510 produces a video-quality metric for each fragment, at block 1512, the Agile Streamer Server reviews the streaming content and at 1514 if the video-quality value of the fragment requested exceeds the video-quality threshold, at block 1516 a different fragment having a lower vide-quality value is selected instead, and otherwise, at block 1518 the fragment that would have been selected is selected at block 1510 (McCarthy see paragraphs 0053-0054 and 0074-0077).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 7-11, 13-15, 17-19 and 20-23 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Begen et al. (U.S.PGPub 2013/0042015) in view of McCarthy et al. (U.S. PGPub 2013/0179589) in view of Hassan et al. (U.S. PGPub 2016/0088054).
As per claims 1, 13, 17-18 and 20-23
Begen teaches an apparatus (Begen, see para 0040, client device 105 as shown in fig. 3) comprising: 5an interface for receiving media information (Begen, see para 0040, client device 105 includes a communication interface 302 suitable for enabling communication using TCP/IP with devices of the computer network 100, and for receiving a manifest as well as the requested chunks),
wherein the media information indicates a segment data rate for each of a plurality of media data segments and further indicates a quality value for each of the plurality of media data segments (Begen, see para 0054, method embodiment 105A implemented by a client device 105 as shown in fig. 6, receiving a manifest for plural encoded representations of a single content stream, each representation fragmented into plural chunks, each representation comprising a different quality level, the manifest listing a plurality of representations, each representation comprising the plural chunks at one of a plurality of quality levels 602). 
wherein the interface is configured to transmit a request requesting the one or more selected segments (Begen, see para 0045, 0054 HTTP logic 325 comprises HTTP client functionality, and may generate requests for chunks based in some embodiments on a manifest as quality level received from the network 100 from the origin server device 114, and to generate requests for chunks by communicating bandwidth constraints and other information represented as quality level, as shown in fig. 6 each representation comprising a different quality level, the manifest listing a plurality of representations, each representation comprising the plural chunks at one of a plurality of quality levels 602 and requesting one of the plural chunks based on selection of one of the plurality of quality levels explicitly indicated in the manifest 604), 
and wherein the interface is configured to receive the one or more selected segments 20being transmitted on the communication resource (Begen, see para0042,  0053, 0054,  media engine 306 comprises decoding logic comprising one or more of a respective audio decoder 308 and video decoder 310, which decode the chunks received via the communications interface 302, responsive to a request from a client device, the origin server provides one of the plural chunks to the client device based on the quality level information in the manifest 504);
Though Begen teaches the encoding process creates streams including chunks that are based on encoding rate, quality and available bandwidth or bit rate; 
Began fails to exclusively teach a selector for selecting one or more selected segments from the plurality of the media data segments depending on the segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and depending on an available data rate of a communication resource;
In a similar field of endeavor McCarthy teaches a selector for selecting one or more selected segments from the plurality of the media data segments depending on the segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and depending on an available data rate of a communication resource (McCarthy, see para 0059, 0078, as shown in fig. 10 fragment-selection process inspects media fragments and selects fragments that are compatible with the maximum bit rate allocation, for each fragment selected, the fragment-selection process compares the video-quality values to the maximum video-quality values,  as shown in fig. 16 at block 1610 a fragment-selection process within the Agile Streaming Adapter, inspects media fragments and selects fragments to deliver to individual clients based on several factor, including the total bandwidth available to all clients in a group, the video qualities of segments that correspond to the content requested by the clients and the service provider's policies relating to the subscriber priority, program priority, and operational video quality targets);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen with the teaching of McCarthy as doing so would provide an efficient way to increasing the service operating range for bandwidth-constrained networks, thereby increasing the number of potential customers that could be served by a service provider (McCarthy, see paragraph 0067).
Begen in view of McCarthy fails to exclusively teach wherein the selector is configured to select the one or more selected segments from the plurality of media data segments, so that the quality value of each of the one or more selected segments is greater than a threshold value.
In a similar field of endeavor Hassan teaches, wherein the selector is configured to select the one or more selected segments from the plurality of media data segments, so that the quality value of each of the one or more selected segments is greater than a threshold value (Hassan, see paragraphs 0049-0051, quality metric for each media content segment is compared with the other media content segments in that same representation, if media content segments in the representation are of substantially similar quality to the other media content segments in the representation, then the media content segments are unaffected, the media content segments can be unaffected when the quality metric for each of the media content segments exceeds a selected quality threshold 612, the selected quality threshold 612 can be determined by the server or a user equipment (UE), if the media content segments in representation are below the selected quality threshold 612, these media content segments can be replaced in the representation, these media content segments is replaced with corresponding media content segments from a different representation that are described in the MPD file, the different representation can include a set of media content files at a relatively higher bit rate or a relatively lower bit rate but the selection is based on criteria so that the quality metric for the corresponding media content segments is greater than the selected quality threshold 612).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen in view of McCarthy with the teaching of Hassan as doing so would provide an efficient way to enhance the multimedia service capabilities to deliver high quality of experience (QoE) to the consumers ensuring ubiquitous access to video content and services from any location, at any time, with any device and technology (Hassan see paragraph 0001).

As per claim 7
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 1, wherein the selector is configured to select the one or more selected segments from the plurality of media data segments, so that an average of the segment data rates of the one or more selected segments is smaller than or equal to the available data rate20 (McCarthy see para  0073, fragment-selection process inspects media fragments and selects fragments that are compatible with the maximum bit rate allocation. For each fragment selected, the fragment-selection process compares the video-quality values to the maximum video-quality values, if the video-quality value of the selected fragment exceeds the maximum video-quality value, the fragment-selection process will then continue to select different fragment until it finds a fragment that has a video-quality factor less than or equal to the maximum video-quality value).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen with the teaching of McCarthy and the motivation to do so would be the same as the motivation cited above as motivation related to claim 1.

As per claim 8
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 1, wherein the selector is configured to select the one or more selected segments from the plurality of media data segments, so that a first average of the segment data rates of the one or more selected segments is smaller than or equal to the available data rate, and so that a first sum of the quality values of the one or more selected segments indicates a higher 25quality than a second sum of the quality of values of another selection of one or more media data segments, wherein a second average of the segment data rates of the media data segments of said another selection is also smaller than or equal to the available data rate (McCarthy see para  0074, adaptive Streaming Server selects media segments to deliver to individual clients based on several factors, factors can include the content requested by the client; the total bandwidth available to all clients in a group; the video qualities of segments that correspond to the content requested by the clients; and the service provider's policies relating to subscriber priority, program priority, and operation video quality targets, candidate method of selecting segments is illustrated by the equation shown below, which is a weighted apportionment of total available bandwidth that specifies the size, in bits, of media segment to be selected and delivered to each client in the group within a particular interval of time.B i , j = min { p i n i i = 1 : N p i n i B T , j , A i , j } ##EQU00001##).
 As per claim 9
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 1, wherein the selector is configured to select the one or more selected segments from the plurality of media data segments, so that the quality value of each of the one or more selected segments is greater than a threshold Begen with the teaching of McCarthy teaches the apparatus according to claim 1, wherein the selector is configured to select the one or more selected segments from the plurality of media data segments, so that an average of the segment data rates of the one or more selected segments is smaller than or equal to the available data rate20 (McCarthy see para  0073, fragment-selection process inspects media fragments and selects fragments that are compatible with the maximum bit rate allocation. For each fragment selected, the fragment-selection process compares the video-quality values to the maximum video-quality values, if the video-quality value of the selected fragment exceeds the maximum video-quality value, the fragment-selection process will then continue to select different fragment until it finds a fragment that has a video-quality factor less than or equal to the maximum video-quality value).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen with the teaching of McCarthy and the motivation to do so would be the same as the motivation cited above as motivation related to claim 1.

As per claims 10 and 15,
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 1,wherein the quality value indicated by the media information for each media data segment of the plurality of media data segments is a first quality value of said Attorney Docket No. 111386-8001. USO136media data segment, and wherein the media information further indicates a second quality value for each of the plurality of media data segments, and wherein the selector is configured to select the one or more selected segments 5from the plurality of media data segments, so that the first quality value of each of the one or more selected segments is greater than a first threshold value, and so that the second quality value of each of the one or more selected segments is greater than a second threshold value (McCarthy see para 0050, a fragment selection process inspects media fragments and selects fragments that are compatible with the maximum bit rate allocation, for each fragment selected, the fragment-selection process compares the video-quality values to the maximum video-quality values, if the video-quality value of the selected fragment exceed the maximum video-quality value, the fragment-selection process will then continue to select different fragment until it finds a fragment that has a video-quality factor less than or equal to the maximum video-quality value, the agile streaming server modifies the requests from client devices thereby improving sharing of bandwidth between clients and between client devices and other services that may co-exist on the network, fragment-selection process inspects media fragments and selects fragments that are compatible with the maximum bit rate allocation, for each fragment selected, the fragment-selection process compares the video-quality values to the maximum video-quality values, if the video-quality value of the selected fragment exceed the maximum video-quality value, the fragment-selection process will then continue to select different fragment until it finds a fragment that has a video-quality factor less than or equal to the maximum video-quality value). 10
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen with the teaching of McCarthy and the motivation to do so would be the same as the motivation cited above as motivation related to claim 1.

As per claims 11, 14 and 19,
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 1, wherein the quality value of each of the plurality of segment descriptions depends on a peak signal-to-noise ratio, or depends on a structured similarity value, or depends on a mean opinion score, or depends on a quality metric retrieved by perceptual evaluation of video quality, or depends on a quality metric retrieved by a media delivery index, or depends on a 15quantization parameter of one of the plurality of media data segments, wherein the bit stream comprises at least two quality values for each of the plurality of media data segments (Begen see para 0026, one representation comprise an encoded version of the received content stream at a quality level measured in PSNR--Peak Signal-to-Noise Ratio of 40 decibels, a second representation may comprise an encoded version of the received content stream at a quality level of 35 dB, and a third representation may comprise an encoded version of the received content stream at a quality level of 30 dB).

8.	Claims 2-6 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Begen et al. (U.S.PGPub 2013/0042015) in view of McCarthy et al. (U.S. PGPub 2013/0179589) in view of Hassan et al. (U.S. PGPub 2016/0088054) in view of Luby (U.S. PGPub 2013/0007223).
As per claim 2, 
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 1, yet fails to exclusively teach wherein an index or an instant of time is assigned to each of the plurality of media 25data segments, wherein each of the plurality of media data segments is assigned to exactly one of a plurality of data streams, 30wherein each of the plurality of media data segments is assigned to exactly one of one or more selection groups, wherein the index or the instant of time of each of the media data segments of each selection group of the one or more selection groups is equal to the index or 35the instant of time of every other media data segment of said selection group, wherein each of the one or more selection groups comprises exactly one media data segment from each of the plurality of data streams, Attorney Docket No. 111386-8001.US02 (BIT140803PUS) 152723389.134 wherein the index or the instant of time of each of the media data segments of each data stream differs from the index or the instant of time of every other media data segment of said data stream, and 5 wherein the selector is configured to select, depending on the segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and depending on the available data rate of the communication resource, at least one of the media data segments from each of 10the one or more selection groups as the one or more selected segments
In a similar field of endeavor Luby teaches,
wherein an index or an instant of time is assigned to each of the plurality of media 25data segments, wherein each of the plurality of media data segments is assigned to exactly one of a plurality of data streams, 30wherein each of the plurality of media data segments is assigned to exactly one of one or more selection groups, wherein the index or the instant of time of each of the media data segments of each selection group of the one or more selection groups is equal to the index or 35the instant of time of every other media data segment of said selection group, wherein each of the one or more selection groups comprises exactly one media data segment from each of the plurality of data streams(Luby see para 0019-0111, each block has a "playout time" or "duration" that represents the amount of time it would take for the receiver to play the media included in that block at normal speed. In some cases, the playout of the media within a block may depend on having already received data from previous blocks. In rare cases, the playout of some of the media in a block may depend on a subsequent block, in which case the playout time for the block is defined with respect to the media that can be played out within the block without reference to the subsequent block, and the playout time for the subsequent block is increased by the playout time of the media within this block that can only playout after having received the subsequent block),
 152723389.134wherein the index or the instant of time of each of the media data segments of each data stream differs from the index or the instant of time of every other media data segment of said data stream(Luby see para 0151, 0153, segments can include an index file as metadata, where the index file maps the byte ranges of individual blocks with the time ranges that the blocks correspond to, called segment indexing or segment map. This metadata can be formatted as XML data or they may be binary, for example following the atom and box structure of the 3GPP file format, the indexing can be simple, wherein the time and byte ranges of each block are absolute relative to the start of the file, or they can be hierarchical, wherein some blocks are grouped into parent blocks);
and 5 wherein the selector is configured to select, depending on the segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and depending on the available data rate of the communication resource, at least one of the media data segments from each of 10the one or more selection groups as the one or more selected segments (Luby, see para 0205, Using the segment indexing, the client may determine that the first block that it should download is the first block with a time offset that is at most 22 seconds and that starts with a RAP, is a seek point, although block 5 has a time offset that is smaller than 22 seconds, its time offset is 21.965 seconds, the segment indexing indicates that block 5 does not start with a RAP, and thus instead, based on the segment indexing, the client selects to download block 4, since its start time is at most 22 second sits time offset is 21.623 seconds, and it starts with a RAP, based on the segment indexing, the client will make an HTTP range request starting at byte offset 157,034).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen in view of McCarthy in view of Hassan with the teaching of Luby as doing so would provide a block-request streaming system for low-latency streaming of media presentation content where relatively larger media segment files for live profile streaming may be aggregated from relatively smaller media fragments for low-latency streaming (Luby, see paragraph 0029).

As per claim 3, 
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 1, yet fails to exclusively teach the apparatus according to claim 2, wherein the selector is configured to select, depending on the segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and 15depending on the available data rate of the communication resource, exactly one of the media data segments from each of the one or more selection groups as the one or more selected segments.  
In a similar field of endeavor Luby teaches,
wherein the selector is configured to select, depending on the segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and 15depending on the available data rate of the communication resource, exactly one of the media data segments from each of the one or more selection groups as the one or more selected segments (Luby see para 0379, the designer of a block-request streaming system is faced with a choice in the design of the client procedures, programming of the client or configuration of hardware, to either request a content version that has a much lower data rate than the available bandwidth, in which case the user may suffer poor media quality, or to request a content version that has a data rate close to the available bandwidth, in which case the user may suffer a high probability of pauses during the presentation as the available bandwidth changes). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen in view of McCarthy in view of Hassan with the teaching of Luby as doing so would provide a block-request streaming system for low-latency streaming of media presentation content where relatively larger media segment files for live profile streaming may be aggregated from relatively smaller media fragments for low-latency streaming (Luby, see paragraph 0029).

As per claim 4, 
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 1, yet fails to exclusively teach the apparatus according to claim 2, 20 wherein the plurality of data streams form an order, and wherein the selector is configured to select the at least one of the media data segments from each of the one or more selection groups, depending on the 25segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and depending on the available data rate of the communication resource, and depending on the order of the plurality of data streams.  
	In a similar field of endeavor Luby teaches, wherein the plurality of data streams form an order, and wherein the selector is configured to select the at least one of the media data segments from each of the one or more selection groups, depending on the 25segment data rates of the plurality of media data segments, depending on the quality values of the plurality of media data segments and depending on the available data rate of the communication resource, and depending on the order of the plurality of data streams (Luby see para 0387, client issues requests for individual layers of each block based on the occupancy of each buffer, for example, the layers may be ordered in a priority order such that a request for data from one layer may not be issued if the occupancy of any buffer for a lower layer in the priority order is below a threshold for that lower layer. In this method, priority is given to receiving data from the lower layers in the priority order such that if the available bandwidth falls below that required to also receive higher layers in the priority order then only the lower layers are requested). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen in view of McCarthy in view of Hassan with the teaching of Luby as doing so would provide a block-request streaming system for low-latency streaming of media presentation content where relatively larger media segment files for live profile streaming may be aggregated from relatively smaller media fragments for low-latency streaming (Luby, see paragraph 0029).

30 As per claim 5, 
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 1, yet fails to exclusively teach apparatus according to claim 4, wherein the selector is configured to not select a second media data segment of a second one of the data streams from a selection group of the one or more selection groups, if a first media data segment of a first one of the data streams from said selection group is not also selected by the selector, or if said first media data segment of said first one of the data streams 35from said selection group has not been previously selected by the selector, wherein said first one of the data streams precedes the second one of the data streams in the order of the data streams. 
In a similar field of endeavor Luby teaches, wherein the selector is configured to not select a second media data segment of a second one of the data streams from a selection group of the one or more selection groups, if a first media data segment of a first one of the data streams from said selection group is not also selected by the selector, or if said first media data segment of said first one of the data streams 35from said selection group has not been previously selected by the selector, wherein said first one of the data streams precedes the second one of the data streams in the order of the data streams(Luby see para 0537, the number of requests issued for data corresponding to a given block may be dependent on whether a suitable condition with respect to the block is met, if the condition is not met then the client may be restricted from making further requests for the block if the successful completion of all currently incomplete data requests for the block would allow recovery of the block with high probability, if the condition is met then a larger number of requests for the block may be issued, the restriction above does not apply. An example of a suitable condition is that the time until the scheduled playout time of the block or another time dependent on that time falls below a provided threshold).  
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen in view of McCarthy in view of Hassan with the teaching of Luby as doing so would provide a block-request streaming system for low-latency streaming of media presentation content where relatively larger media segment files for live profile streaming may be aggregated from relatively smaller media fragments for low-latency streaming (Luby, see paragraph 0029).

As per claim 6, 
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 2, yet fails to exclusively teach, wherein each of the plurality of media data segments is assigned to exactly one of two or more selection groups, 5 wherein each of the two or more selection groups comprises exactly one media data segment from each of the plurality of data streams, and wherein the selector is configured to select, depending on the segment data rates 10of the plurality of media data segments, depending on the quality values of the plurality of media data segments and depending on the available data rate of the communication resource, at least one of the media data segments from each of the two or more selection groups as the one or more selected segments.
In a similar field of endeavor Luby teaches, wherein each of the plurality of media data segments is assigned to exactly one of two or more selection groups, 5 wherein each of the two or more selection groups comprises exactly one media data segment from each of the plurality of data streams, and wherein the selector is configured to select, depending on the segment data rates 10of the plurality of media data segments, depending on the quality values of the plurality of media data segments and depending on the available data rate of the communication resource, at least one of the media data segments from each of the two or more selection groups as the one or more selected segments (Luby see para 0417, the use of the value B.sub.ratio in the evaluation of the NewState function within buffer monitor 126 allows for a faster increase in quality at the start of the presentation compared to a method that considers only B.sub.current, without considering B.sub.ratio, a large amount of buffered data may be accumulated before the system is able to select blocks with a higher media data rate and hence a higher quality. However, when the B.sub.ratio value is large, this indicates that the available bandwidth is much higher than the media data rate of the previously received blocks and that even with relatively little buffered data., low value for B.sub.current, it remains safe to request blocks of higher media data rate and hence higher quality). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen in view of McCarthy in view of Hassan with the teaching of Luby as doing so would provide a block-request streaming system for low-latency streaming of media presentation content where relatively larger media segment files for live profile streaming may be aggregated from relatively smaller media fragments for low-latency streaming (Luby, see paragraph 0029).

9.	Claims 12 and 16 are rejected under AIA  35 U.S.C.103 (a) as being unpatentable over Begen et al. (U.S.PGPub 2013/0042015) in view of McCarthy et al. (U.S. PGPub 2013/0179589) in view of Hassan et al. (U.S. PGPub 2016/0088054) in view of Walker et al. (U.S. PGPub 2013/0091251).
As per claims 12 and 16, 
Begen in view of McCarthy in view of Hassan teaches the apparatus according to claim 1, yet fails to exclusively teach wherein the interface is configured to receive a first file comprising a first portion of 20the media information, said first portion indicating the segment data rates of the plurality of media data segments, and wherein the interface is configured to receive a second file comprising a second portion of the media information, said second portion indicating the quality values 25of the plurality of media data segments.
In a similar field of endeavor Walker teaches,
wherein the interface is configured to receive a first file comprising a first portion of 20the media information, said first portion indicating the segment data rates of the plurality of media data segments, and wherein the interface is configured to receive a second file comprising a second portion of the media information, said second portion indicating the quality values 25of the plurality of media data segments (Walker 0093-0116, encapsulation unit 30 may be configured to divide a segment of media data into a plurality of sub-segments, encapsulation unit 30 may provide a sub-segment to output interface 32 as soon as the sub-segment has been formed, representations 68 may be separated into adaptation sets, an adaptation set may also be referred to as a "representation group.", with characteristics, such as codec, profile and level, resolution, number of views, file format for segments, Manifest file 66 may include data indicative of the subsets of representations 68 corresponding to particular adaptation sets, as well as common characteristics for the adaptation sets, Manifest file 66 may also include data representative of individual characteristics, such as bitrates, for individual representations of adaptation sets.  In this manner, an adaptation set may provide for simplified network bandwidth adaptation, representations in an adaptation set may be indicated using child elements of an adaptation set element of manifest file 66).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Begen in view of McCarthy in view of Hassan with the teaching of Walker as doing so would provide a method reducing latency associated with streaming media data over a network, in accordance with Dynamic Adaptive Streaming over HTTP (Walker, see paragraph 0006-0008).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas R. Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/SANJOY ROY/
Examiner, Art Unit 2443

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443